Title: To George Washington from the Commissioners for the District of Columbia, 31 May 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          sir—
          City of Washington 31st May 1796
        
        We have this day, the honor of your Letter of the 22nd of this month, which was detained on the road by the late heavy rains—The Duplicate of the powers to Mesrs Wilhem & Jan Willink, we should not fail to forward by the next post, but as the original was signed by Mr White, it will be more in order to have his signature to the Copy—It shall be our first business, on his arrival, which we expect will be in few days—Your objection to placing the whole Sum authorized to be borrowed in one Year, upon the issue of a negotiation in Holland; which, under existing circumstances, may be ineffectual, we likewise had under consideration, but the result was—if we could borrow money here, it might be repaid upon the successful issue of the Dutch negotiation and we should thus run no risk of interrupting our operations—Under this Idea, we have proceeded, & have obtained an accommodation from some of the proprietors of the City—They agreed to offer their notes at the Bank of Columbia for $12,000 for the use of the City of Washington, for 2 months, to be repaid from the first receipts of the Commissioners after taking up the notes passed in their own private capacity, to the amount of 20,000 Dollars—3,000 Dolls. have been obtained and loaned to the City.
        We opened the Works on the 23rd Ulto—and although the Weather has been uncommonly wet and unfavorable, yet we have made a very great progress, and we hope that no just cause of complaint, can possibly exist—It is not unknown to us that some unthinking persons have attributed the mal-construction of the foundation-Wall of the Capitol to the want of attention

on the part of the Commissioners—but if they had visited and walked over the Walls three times a day, it would not have been possible to prevent imposition where men are resolved to practice it, and the Commissioners had reliance on the Work, not only from the Character the undertaker then enjoyed; but also on the care and attention of the Superintendant—Many disadvantages are attributed to the non-residence of the Comms. in the City—We lament that any person could expect us to live there, before houses are prepared for accommodation—some of the board have always said, that they mean to remove thither as soon as even decent houses could be had—The proprietors have not been active in their preparations, otherwise, this cause of their complaint would not now exist. The board are disposed to do every thing in their power, not only to give satisfaction to the public, but also, to obtain the approbation of those whose knowledge of their affairs may enable them to judge more justly & truly of their conduct—Your wishes with respect to the Sale of Lots, we are happy to have anticipated—We know it to be a principle which you have constantly inculcated to encourage individuals disposed to build & settle & to discourage large speculations—Such principles we have made the constant rule of our conduct, and we think it the only certain mode of disposing of the public property to advantage, except our necessities may require a certain departure from this established rule—In such a case, however, we should act with caution, and consider the evidence of its advantages, as requisite to our justification—If the situation of the Bank of the United states is such, as to afford any prospect of success—We think it would be prudent to endeavor to obtain 20 or 30,000$ through that channel—We think 10,000$ ⅌ month, with our other funds, might do, during the building season—Some conversation on this subject, passed between Mr White & the Secy of the Treasy—Would Mr Wolcott interest himself with the Directors, it might have a good effect—The sum wanted ought to be repaid out of the first receipt under the Loan—& an advance of 10,000$ ⅌ month could not be sensibly felt, by the Bank—We have written to Genl Stewart, one of the Directors, for information on the state of the Bank—no answer has yet been received—Any thing that may [be] deemed worthy of your attention, and which may escape us, at present,

we shall not fail to lay before you, when We have the happiness to welcome you to this place. We are Sir &c.
        
          Signed—G. ScottW. Thornton
        
      